EXHIBIT 10.2


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.
 
10% SECURED CONVERTIBLE PROMISSORY NOTE
 
NEVADA GOLD HOLDINGS, INC.
 
DUE May14, 2011
 
Original Issue Date: May 14, 2010
US$50,000



This Secured Convertible Promissory Note is one of a series of duly authorized
and issued secured convertible promissory notes of NEVADA GOLD HOLDINGS, INC., a
Nevada corporation (the “Company”), designated its 10% Secured Convertible
Promissory Notes due May 14, 2011 (the “Note”), issued to MLF GROUP LLC
(together with its permitted successors and assigns, the “Holder”) in accordance
with exemptions from registration under the Securities Act of 1933, as amended
(the “Securities Act”), pursuant to a Securities Purchase Agreement, dated May
14, 2010 (the “Securities Purchase Agreement”) between the Company and the
Holder.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.
 
Article I.
 
Section 1.01    Principal and Interest.  (a) For value received, the Company
hereby promises to pay to the order of the Holder, in lawful money of the United
States of America and in immediately available funds the principal sum of FIFTY
THOUSAND DOLLARS ($50,000) on May 14, 2011 (the “Maturity Date”).
 
(b)     Except as otherwise provided for in Section 3.02 of this Note, this Note
shall bear interest from the date hereof at the rate of ten percent (10%) per
annum until paid in full, payable on the Maturity Date.
 

 
 

--------------------------------------------------------------------------------

 
 
(c)     On the Maturity Date, the entire unpaid principal amount and accrued but
unpaid interest thereon shall be paid to the Holder, unless this Note is repaid
earlier in accordance with Section 1.02 herein or converted in accordance with
Section 1.03 herein.
 
Section 1.02    Prepayment.  The Company shall have the right to prepay the Note
at any time and from time to time, in whole or in part, at 100% of the principal
amount to be prepaid plus accrued but unpaid interest thereon to the date of
prepayment.
 
Section 1.03    Mandatory Conversion.  Upon the closing of any securities
offering or other financing resulting in gross cash proceeds to the Company in
excess of five hundred thousand dollars ($500,000) (the “Financing”), the entire
unpaid principal amount of this Note and accrued but unpaid interest thereon
shall be automatically, and without any action or notice by the Company or the
Holder, converted into the securities or instruments issued by the Company in
the Financing (the “Conversion Securities”) at a price (the “Conversion Price”)
equal to either (a) the price per share of stock (or unit of stock and other
securities) paid by investors in the Financing, if the Financing is an issuance
of stock (or units of stock and other securities) , or (b) the price paid by
investors in the Financing, expressed as a percentage of the face amount of debt
securities, if the Financing is an issuance of debt securities (or units of debt
securities and other securities) (including debt securities convertible into
stock).    No fraction of shares or scrip representing fractions of shares will
be issued on conversion, but if shares are issuable, the number of shares
issuable shall be rounded to the nearest whole share.  The number or amount of
Conversion Securities issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Note and accrued but unpaid interest to be converted by (y) the Conversion
Price.  The Company’s calculation of the applicable Conversion Price shall be
conclusive, absent manifest error.  The Company shall afford the Holder the
opportunity to become a party to all agreements and instruments for the benefit
of the investors in the Financing, including, but not limited to, if applicable,
any registration rights agreement.


Section 1.04    [Reserved]
 
Section 1.05    Absolute Obligation/Ranking.  Except as expressly provided
herein, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
liquidated damages (if any) on, this Note at the time, place, and rate, and in
the coin or currency, herein prescribed.  This Note is a direct debt obligation
of the Company.  This Note ranks pari passu with all other Notes now or
hereinafter issued pursuant to the Securities Purchase Agreement.
 
Section 1.06    Paying Agent and Registrar.  Initially, the Company will act as
paying agent and registrar.  The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days’
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar.  The Company may
act in any such capacity.
 
Section 1.07    Different Denominations.  This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.08    Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Securities Purchase Agreement and may be transferred or exchanged only in
compliance with the Securities Purchase Agreement and applicable federal and
state securities laws and regulations.
 
Section 1.09    Reliance on Note Register.  Prior to due presentment to the
Company for transfer or conversion of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Note Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Note is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
Section 1.10    Rights and Remedies.  In addition to the rights and remedies
given it by this Note, the Holder shall have all those rights and remedies
allowed by applicable laws.  The rights and remedies of the Holder are
cumulative and recourse to one or more right or remedy shall not constitute a
waiver of the others.
 
Article II.
 
Section 2.01    Amendments and Waiver of Default.  The Note may not be amended
without the consent of the Holder.  Notwithstanding the above, without the
consent of the Holder, the Note may be amended to cure any ambiguity, defect or
inconsistency or to make any change that does not adversely affect the rights of
the Holder.
 
Article III.
 
Section 3.01    Events of Default.  Each of the following events shall
constitute a default under this Note (each an “Event of Default”):
 
(a)     failure by the Company to pay principal or interest amount due hereunder
within five (5) days of the date such payment is due;
 
(b)     failure by the Company or the Company’s transfer agent to issue
Conversion Securities to the Holder within five (5) days of the closing of the
Financing;
 
(c)     failure by the Company for five (5) days after notice to it to comply
with any of its other agreements in the Note;
 
(d)     the Company shall:  (1) make a general assignment for the benefit of its
creditors; (2) apply for or consent to the appointment of a receiver, trustee,
assignee, custodian, sequestrator, liquidator or similar official for itself or
any of its assets and properties; (3) commence a voluntary case for relief as a
debtor under the United States Bankruptcy Code; (4) file with or otherwise
submit to any governmental authority any petition, answer or other document
seeking:  (A) reorganization, (B) an arrangement with creditors or (C) to take
advantage of any other present or future applicable law respecting bankruptcy,
reorganization, insolvency, readjustment of debts, relief of debtors,
dissolution or liquidation; (5) file or otherwise submit any answer or other
document admitting or failing to contest the material allegations of a petition
or other document filed or otherwise submitted against it in any proceeding
under any such applicable law, or (6) be adjudicated a bankrupt or insolvent by
a court of competent jurisdiction;
 
 
3

--------------------------------------------------------------------------------

 
 
(e)     any case, proceeding or other action shall be commenced against the
Company for the purpose of effecting, or an order, judgment or decree shall be
entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.01(d) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days;
 
(f)      default shall occur with respect to any indebtedness for borrowed money
of the Company or under any agreement under which such indebtedness may be
issued by the Company and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of such
indebtedness for which such default shall have occurred exceeds $25,000;
 
(g)     default shall occur with respect to any contractual obligation of the
Company under or pursuant to any contract, lease, or other agreement to which
the Company is a party and such default shall continue for more than the period
of grace, if any, therein specified, if the aggregate amount of the Company’s
contractual liability arising out of such default exceeds or is reasonably
estimated to exceed $25,000;
 
(h)     final judgment for the payment of money in excess of $25,000 shall be
rendered against the Company and the same shall remain undischarged for a period
of 20 days during which execution shall not be effectively stayed;
 
(i)      any event of default of the Company under any agreement, note,
mortgage, security agreement or other instrument evidencing or securing
indebtedness that ranks senior in priority to, or pari passu with, the
obligations under this Note and the Securities Purchase Agreement;
 
(j)      the Common Stock shall not be eligible for quotation on or quoted for
trading on the OTC Bulletin Board and shall not again be eligible for and quoted
for trading thereon within five (5) trading days;
 
(k)     any breach by the Company of any of its representations or warranties
under the Securities Purchase Agreement; or
 
(l)      any default shall occur in the due observance or performance of any
obligations or other covenants, terms or provisions to be performed under this
Note or the Securities Purchase Agreement which is not cured by the Company
within five (5) days after receipt of written notice thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.02    If any Event of Default occurs, the full principal amount of
this Note, together with any other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash.  Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, interest on this
Note shall begin to accrue at the rate of 15% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law.  All Notes for
which the full amount hereunder shall have been paid in accordance herewith
shall promptly be surrendered to or as directed by the Company.  The Holder need
not provide and the Company hereby waives any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such declaration may
be rescinded and annulled by the Holder at any time prior to payment hereunder
and the Holder shall have all rights as a Note holder until such time, if any,
as the full payment under this Section shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
Article IV.
 
Section 4.01    Negative Covenants.  So long as this Note shall remain in effect
and until any outstanding principal and all fees and all other expenses or
amounts payable under this Note and the Securities Purchase Agreement have been
paid in full, unless all Holders shall otherwise consent in writing, the Company
shall not:
 
(a)     Senior or Pari Passu Indebtedness.  Incur, create, assume, guaranty or
permit to exist any indebtedness that ranks senior in priority to, or pari passu
with, the obligations under this Note and the Securities Purchase Agreement,
except for (i) indebtedness existing on the date hereof and set forth in
Schedule A attached hereto and only to the extent that such indebtedness ranks
senior in priority to or pari passu with the obligations under this Note and the
Securities Purchase Agreement on the Original Issue Date and (ii) indebtedness
created as a result of a subsequent financing if the gross proceeds to the
Company of such financing are equal to or greater than the aggregate principal
amount of the Notes and the Notes are repaid in full upon the closing of such
financing.
 
(b)     Liens.  Create, incur, assume or permit to exist any lien on any
property or assets (including stock or other securities of the Company) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
 
(i)         liens on property or assets of the Company existing on the date
hereof and set forth in Schedule B attached hereto, provided that such liens
shall secure only those obligations which they secure on the date hereof;
 
(ii)        any lien created under this Note or the Securities Purchase
Agreement;
 
(iii)       any lien existing on any property or asset prior to the acquisition
thereof by the Company, provided that
 
 
5

--------------------------------------------------------------------------------

 
 
1)       such lien is not created in contemplation of or in connection with such
acquisition and
 
2)       such lien does not apply to any other property or assets of the
Company;
 
(iv)     liens for taxes, assessments and governmental charges;
 
(v)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like liens arising in the ordinary course of business and
securing obligations that are not due and payable;
 
(vi)     pledges and deposits made in the ordinary course of business in
compliance, with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(vii)    deposits to secure the performance of bids, trade contracts (other than
for indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(viii)   zoning restrictions, easements, licenses, covenants, conditions,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;
 
(ix)      purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Company, provided that
 
1)       such security interests secure indebtedness permitted by this Note,
 
2)       such security interests are incurred, and the indebtedness secured
thereby is created, within 90 days after such acquisition (or construction),
 
3)       the indebtedness secured thereby does not exceed 85% of the lesser of
the cost or the fair market value of such real property, improvements or
equipment at the time of such acquisition (or construction) and
 
4)       such security interests do not apply to any other property or assets of
the Company;
 
(x)      liens arising out of judgments or awards (other than any judgment that
constitutes an Event of Default hereunder) in respect of which the Company shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which it shall have secured a subsisting stay of execution pending such
appeal or proceedings for review, provided the Company shall have set aside on
its books adequate reserves with respect to such judgment or award; and
 
 
6

--------------------------------------------------------------------------------

 
 
(xi)       deposits, liens or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business.
 
(c)     Dividends and Distributions.  In the case of the Company, declare or
pay, directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of its capital stock or directly
or indirectly redeem, purchase, retire or otherwise acquire for value any shares
of any class of its capital stock or set aside any amount for any such purpose.
 
(d)    Limitation on Certain Payments and Prepayments.
 
(i)         Pay in cash any amount in respect of any indebtedness or preferred
stock that may at the obligor’s option be paid in kind or in other securities;
 
(ii)        Optionally prepay, repurchase or redeem or otherwise defease or
segregate funds with respect to any indebtedness of the Company, other than for
senior indebtedness existing on the date hereof and set forth in Schedule A
attached hereto, indebtedness under this Note or the Securities Purchase
Agreement.
 
Article V.
 
Section 5.01    Re-issuance of Note.  If the Holder elects to convert only a
part of the Note upon the closing of the Financing, then the Company shall
reissue a new Note in the same form as this Note to reflect the new principal
amount and the Holder shall return the Note to the Company for cancellation
 
Article VI.
 
Section 6.01    Anti-dilution.  Adjustment of Conversion Price.  The Conversion
Price shall be adjusted from time to time as follows:
 
(a)     Adjustment of Conversion Price and Number of Shares upon Issuance of
Common Stock.  If at any time after the Original Issue Date, the Company issues
or sells, or is deemed to have issued or sold, any shares of Common
Stock  (including shares of common stock in the Financing) other than upon
issuance, exercise or conversion of the Other Securities (as defined herein) for
a consideration per share less than a price (the “Applicable Price”) equal to
the Conversion Price in effect immediately prior to such issuance or sale, then
immediately after such issue or sale the Conversion Price then in effect shall
be reduced to an amount equal to such consideration per share, provided that in
no event shall the Conversion Price be reduced below $0.001.
 
(b)    Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Section 6.01(a) above, the
following shall be applicable:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)         Issuance of Options.  If after the date hereof, the Company in any
manner grants any rights, warrants or options to subscribe for or purchase
Common Stock or convertible securities (“Options”), other than Other Securities,
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange of any
convertible securities issuable upon exercise of any such Option is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 6.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such convertible securities shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option or upon conversion or exchange of any
other convertible security other than this Note issuable upon exercise of such
Option.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock or of such convertible securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities.
 
(ii)        Issuance of Convertible Securities.  If the Company in any manner
issues or sells any convertible securities after the Original Issue Date, other
than Other Securities, and the lowest price per share for which one share of
Common Stock is issuable upon the conversion or exchange thereof is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such convertible securities for such price per
share.  For the purposes of this Section 6.01(b)(ii), the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to one share of Common Stock
upon the issuance or sale of the convertible security and upon conversion or
exchange of such convertible security.  No further adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities, and if any such issue or
sale of such convertible securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 6.01(b), no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.
 
(iii)       Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion or exchange of any convertible securities, or the rate at
which any convertible securities are convertible into or exchangeable for Common
Stock changes at any time, the Conversion Price in effect at the time of such
change shall be adjusted to the Conversion Price which would have been in effect
at such time had such Options or convertible securities provided for such
changed purchase price, additional consideration or changed conversion rate, as
the case may be, at the time initially granted, issued or sold and the number of
shares of Common Stock issuable upon conversion of this Note shall be
correspondingly readjusted.  For purposes of this Section 6.01(b)(iii), if the
terms of any Option or convertible security that was outstanding as of the
Original Issue Date are changed in the manner described in the immediately
preceding sentence, then such Option or convertible security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment
pursuant to this Section 6.01(b) shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)     Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Sections 6.01(a) and 6.01(b),
the following shall be applicable:
 
(i)         Calculation of Consideration Received.  If any Common Stock, Options
or convertible securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefore will be deemed to be the net
amount received by the Company therefore.  If any Common Stock, Options or
convertible securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the market price of such securities on the date of receipt of such
securities (measured by the closing sale price of such securities on the
Over-the-Counter Bulletin Board or its principal trading market).  If any Common
Stock, Options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefore will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the holders of
the principal amount of the Notes then outstanding.  If such parties are unable
to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of the principal
amount of the Notes then outstanding.  The determination of such appraiser shall
be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne by the Company.
 
(ii)        Integrated Transactions.  In case any Option is issued in connection
with the issue or sale of other securities of the Company, together comprising
one integrated transaction in which no specific consideration is allocated to
such Options by the parties thereto, the Options will be deemed to have been
issued for a consideration of $0.001.
 
(iii)       Treasury Shares.  The number of shares of Common Stock outstanding
at any given time does not include shares owned or held by or for the account of
the Company, and the disposition of any shares so owned or held will be
considered an issue or sale of Common Stock.
 
(iv)       Record Date.  If the Company takes a record of the holders of Common
Stock for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or in convertible securities or
(2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 

 
9

--------------------------------------------------------------------------------

 
 
(d)     Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock.  If the Company at any time after the date of issuance of this Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price or Future Price in effect immediately
prior to such subdivision will be proportionately reduced.  If the Company at
any time after the date of issuance of this Note combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price or Future
Price in effect immediately prior to such combination will be proportionately
increased.  Any adjustment under this Section 6.01(d) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.
 
(e)     Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Note, then, in each such case the Conversion Price in
effect immediately prior to the close of business on the record date fixed for
the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Conversion Price by a
fraction of which (A) the numerator shall be the closing bid price of the Common
Stock on the trading day immediately preceding such record date minus the value
of the Distribution (as determined in good faith by the Company’s Board of
Directors) applicable to one share of Common Stock, and (B) the denominator
shall be the closing bid price of the Common Stock on the trading day
immediately preceding such record date.
 
(f)      Certain Events.  If any event occurs of the type contemplated by the
provisions of this Section 6.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features but excluding
the Recapitalization, as such term is defined in the Securities Purchase
Agreement), then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the holders of
the Note; provided, except as set forth in Section 6.01(d), that no such
adjustment pursuant to this Section 6.01(f) will increase the Conversion Price
as otherwise determined pursuant to this Section 6.01.
 
(i)         Notices.
 
1)       Immediately upon any adjustment of the Conversion Price, the Company
will give written notice thereof to the holder of this Note, setting forth in
reasonable detail, and certifying, the calculation of such adjustment.
 
2)       The Company will give written notice to the holder of this Note at
least ten (10) days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any pro rata subscription offer to holders of Common
Stock or (C) for determining rights to vote with respect to any dissolution or
liquidation, provided that such information shall be made known to the public
prior to or in conjunction with such notice being provided to such holder.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)        Definitions.
 
“Other Securities” means (i) those options and warrants of the Company issued
prior to, and outstanding on, the Original Issue Date, (ii) the shares of Common
Stock issuable on exercise of such options and warrants, provided such options
and warrants are not amended after the Original Issue Date, and (iii) the shares
of Common Stock issuable upon conversion of this Note.
 
(g)     Nothing in this Section 6.01 shall be deemed to authorize the issuance
of any securities by the Company in violation of Section 6.02
 
Article VII


Section 7.01    Notice.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 
If to the Company, to:
Nevada Gold Holdings, Inc.
 
1640 Terrace WayWalnut Creek, California
 
Attention: David Rector, CEO
 
Telephone:  925-930-0100
 
Facsimile:  925-930-6338
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Attention:  Adam S. Gottbetter, Esq.
 
Telephone:  212-400-6900
 
Facsimile:  212-400-6901
   
If to the Holder:
At the address set forth in the Securities Purchase Agreement



Section 7.02    Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby.  If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.03    Severability.  The invalidity of any of the provisions of this
Note shall not invalidate or otherwise affect any of the other provisions of
this Note, which shall remain in full force and effect.
 
Section 7.04    Entire Agreement and Amendments.  This Note, together with the
Securities Purchase Agreement, represents the entire agreement between the
parties hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 
[Remainder of Page Intentionally Left Blank]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 

 
Nevada Gold Holdings, Inc.
     
By:
  
   
Name:
   
Title:

 
[SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTE]

 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
SCHEDULE A


SENIOR AND PARI PASSU INDEBTEDNESS
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE B


LIENS
 
None.

 
 

--------------------------------------------------------------------------------

 